DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-47 are pending and are examined in this office action.

Priority
This application is a 371 of PCT/US2018/020925, filed 03/05/2018.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 12/02/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.

Specification
The abstract of the disclosure is objected to because it contains materials other than just the abstract. Two pages have been provided and appear to be directly extracted from WO 2019/172876 A1.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Typographical error in specification page 14, line 16, “phytocannainoid” should be “phytocannabinoid”.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Applicant has disclosed THC as delta-9-tetra-hydro-cannabidiol.  
Appropriate correction is required.

Applicant has disclosed in the specification that delta-9-THC is delta-9-tetra-hydro-cannabinol (Page 1 line 14) and that THC is delta-9-tetra-hydro-cannabidiol (page 29 line 7, page 30 lines 4-5 and 16). It is well known within the art that THC normally refers to delta-9-tetra-hydro-cannabinol. Delta-9-tetra-cannabidiol cannot be corroborated by the CAS database as there is no entry, and is not listed as a synonym to delta-9-tetra-hydro-cannabinol. As such, with regards to the specification, where “delta-9-tetra-hydro-cannabinol” is disclosed, the examiner will interpret this to be a typographical and/or spelling error of delta-9-tetra-hydro-cannabinol.

Drawings
The drawings are objected to because the title of FIG.2 contains a typographical error, “Cannibidiol” should be spelled “Cannabidiol”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-9, 33, and 35-38 are objected to because of the following informalities: The aforementioned claims all recite “delta-9-tetra-hydro-cannabidiol”. Delta-9- tetra-hydro-cannabidiol is not listed as a compound within the Chemical Abstracts Service (CAS) or PubChem. While tetrahydrocannabidiol and delta-9-tetra-hydro-cannabinol are listed within both databases, delta-9-tetra-cannabidiol is not a synonym for either compound. 
Appropriate correction is required.
It is well known within the art that THC is referred to as delta-9-tetra-hydro-cannabinol and that it is a phytocannabinoid. As applicant has disclosed delta-9-tetra-hydrocannabinol in the specification (Page 1, line 14), all instances in the claims of “delta-9-tetra-hydro-cannabidiol” will be considered by the examiner as typographical and/or spelling errors of delta-9-tetra-hydro-cannabinol and examined accordingly.

Claims 19 is objected to because of the following informalities: Grammatical error

19. The formulation of claim 1, wherein said non-ionic surfactant comprises a member selected from group consisting of a non-ionic water soluble mono-, di-, or tri- glyceride; non-ionic water soluble mono- or di- fatty acid ester of polyethyelene glycol; non-ionic watersoluble sorbitan fatty acid ester; polyglycolyzed glyceride; non-ionic water soluble triblock copolymers; or a derivative thereof.

	The recited “from group” should read “from a group”. Appropriate correction is required.

Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 34 are indefinite for reciting the phrase “the weight ratio of the phytocannabinoid content” because one of ordinary skill in the art could not reasonably determine the metes and bounds of this limitation.  Specifically, Applicants first use limitation “phytocannabinoid oil” but then use the phrase “phytocannabinoid content”.  According to Applicant’s specification, a phytocannabinoid oil is described as follows:

"Phytocannabinoid oil" refers to oils that include phytocannabinoid compounds as well as other components that may also be present in the oil, such as small amounts of fatty acids such as oleic acid, palmitic acid, stearic acid, and octadecadienoic acid, etc., as well essential oils. Thus, the oil can be essentially a pure phytocannabinoid oil or can be an oil mixture of a phytocannabinoid oil and some other type of oil that may be included for any of a number of reasons. Depending on the extract, the phytocannabinoid content can be present at from less than 1 wt% (e.g., hemp oil) to up to 99 wt% or greater (highly purified extracts). In some examples, the phytocannabinoid oil can be from 20 wt% phytocannabinoid to 98 wt% phytocannabinoid compound(s). To illustrate, an 80 wt% extract oil can include 80 wt% CBD, for example. The phytocannabinoid oil can include THC, or may be devoid or essentially devoid of THC, e.g., less than 0.1 wt% or less than 0.05 wt% THC.”
Specification, page 5, lines 12-23.
As can be seen from the captioned portion of Applicant’s specification, “phytocannabinoid oil” has a “content” of at least two components: 1) a phytocannabinoid compound; and 2) oils, and optionally additional components, such as, fatty acids or essential oils.  It is not clear in claim 1 which recites the term “phytocannabinoid content” is meant to refer to the “phytocannabinoid oil” in its entirety or only a component(s) of the phytocannabinoid oil, such as just the oil, or just the phytocannabinoid, or any other component for that matter.  Therefore, Applicant does not have proper antecedent basis for the weight ratio involving the “phytocannabinoid content” in claim 1.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 recite the limitation "said phytocannabinoid".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 to which these claims are dependent upon give antecedent basis for a phytocannabinoid emulsion formulation and a phytocannabinoid oil, however do not provide sufficient antecedent basis for a claimed phytocannabinoid.

Claims 6-9, 33, and 35-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The aforementioned claims all recite “delta-9-tetra-hydro-cannabidiol”. Delta-9- tetra-hydro-cannabidiol is not listed as a compound within the Chemical Abstracts Service (CAS). While tetrahydrocannabidiol and delta-9-tetra-hydro-cannabinol are listed within both databases, delta-9-tetra-cannabidiol is not a synonym for either compound. It is unclear what compound the above claims are referring to. As such, each use of “delta-9-tetra-hydro-cannabidiol” will be interpreted by the examiner to be “delta-9-tetra-hydro-cannabinol” (See claims 6-9, 33, and 35-38 objections).

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 recites “a pharmaceutically acceptable excipient”, which, while referred to in Applicant’s specification (specification page 17, lines 1-2), is not disclosed with regards to definition. 

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 31 recites “wherein the formulation is clear with no visible particles or micelles to the naked eye”. Applicant’s specification does not disclose what constitutes “no visible particles or micelles to the naked eye” with any quantifiable parameters (i.e. particle or micelle size).

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 43 recites the following:

“A method of preparing the water-soluble phytocannabinoid emulsion formulation, combining a phytocannabinoid oil with a non-ionic surfactant that has been heated at least 90°F.”

	The recitation of the limitation “the water-soluble phytocannabinoid emulsion formulation” lacks antecedent basis as claim 43 is an independent claim with no claim to which it is dependent upon to establish antecedence. As such, claims 44 and 45 which are dependent upon claim 43 are rejected for the same reason.

Any claims dependent upon any of the above claims rejected in accordance with 35 U.S.C. 112(b) are also rejected for the same reason.
Claim Rejections - 35 USC § 112 Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22 and 24-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 of the instant application is drawn to a composition of matter (i.e. a formulation). Claim 22 is drawn to the color of the formulation of claim 1 while claims 24-27 are drawn to forms of administration. Each of the aforementioned claims fail to further limit the composition of the recited formulation of claim 1 and are not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 of the instant application is drawn to a composition of matter (i.e. a formulation). The recitation of “wherein the formulation is clear with no visible particles or micelles to the naked eye” in claim 31 fails to further limit the composition of the claimed formulation as it is instead drawn to a physical visual description. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yucel et al., U.S. Patent Publication No, 2020/0246404 A1, published on 08/06/2020.

Claim 1 is directed towards a water-soluble phytocannabinoid emulsion formulation comprising:
a phytocannabinoid oil; and
a non-ionic surfactant;
Wherein the weight ratio of phytocannabinoid content to non-ionic surfactant is from 1:10,000 to 1:5.
Yucel et al. disclose the following table of mixtures (Page 50, Table 17):
	
    PNG
    media_image1.png
    274
    431
    media_image1.png
    Greyscale

Applicant’s specification discloses the following (Page 10, lines 4-8):
“Useful non-ionic surfactants can comprise non-ionic water soluble mono-, di-, and tri- glycerides; non-ionic water soluble mono- and di- fatty acid esters of polyethyelene glycol; non-ionic water soluble sorbitan fatty acid esters (e.g. sorbitan monooleates such as SPAN 80 and TWEEN 20 (polyoxyethylene 20 sorbitan monooleate))”

With regards to claim 1, Yucel et al. disclose mixtures EP22, EP23, EP 24, EP25, and EP26, all of which have weight ratios of THC distillate to Polysorbate 80 between 1:10,000 to 1:5 and anticipate the instant claim. Per Applicant’s specification, Polysorbate 80 (polyoxyethylene sorbitan monooleate) is considered to be a “Useful non-ionic surfactant”.

	Claims 4 and 5 recite the following:
The formulation of claim 1, wherein said formulation includes an alcohol.
The formulation of claim 4, wherein said formulation is devoid of water.
	
Claims 4 and 5 are anticipated by Yucel et al.’s disclosure of formulations EP22-EP26 (see claim 1 102(a)(2) rejection above). Each of the aforementioned formulations EP22-EP26 are devoid of water per the disclosure in Table 17 and contain linalool (synonym: linalyl alcohol).

Claims 6 and 7 recite the following:
The formulation of claim 1, wherein the phytocannabinoid oil includes from 0.05 wt% to 100 wt% delta-9-tetra-hydro-cannabidiol.
The formulation of claim 1, wherein the phytocannabinoid oil includes from 30 wt% to 99 wt% delta-9-tetra-hydro-cannabidiol.

Yucel et al. disclose the following (Page 45, [0359]):
“Cannabis extract distillate, or distillate, was obtained from New England Treatment Access (NETA, Franklin, Mass.). In-house cannabinoid potency analysis by RP-HPLC showed that the distillate was rich in Δ9-THC content (˜75%).”

	Yucel et al. disclose a “Cannabis extract distillate” containing ˜75% Δ9-THC content. The distillate was used by Yucel et al. to create the exemplary formulations of Table 17 (see Claim 1 rejection above). The formulations of Table 17 therefore anticipate the recitation of claims 6 and 7 regarding phytocannabinoid oil Δ9-THC content.

	Claim 16 recites the following:
The formulation of claim 1, wherein the formulation is devoid of water and a phytocannabinoid compound is present at a concentration of at least 0.1% by weight.

Yucel et al disclose formulations EP22-EP26 (See Table 17, Claim 1 102(a)(2) rejection above) which anticipate claim 16  as each of the disclosed formulations are devoid of water and contain CBD at a wt % greater than 0.1%. 


Claim 23 recites the following:
The formulation of claim 1, wherein the phytocannabinoid formulation comprises cannabidiol.

Yucel et al. disclose formulations EP22-EP26 (see claim 1 rejection above, Table 17) all of which contain CBD and therefore anticipate the instant claim.


	Claim 32 recites the following:
A method for enhancing the bioavailability of a phytocannabinoid compound in a subject, comprising administering to the subject a formulation comprising a phytocannabinoid oil extract and a non-ionic surfactant.

Yucel et al. disclose the following (Abstract, [0002]):
“The invention provides for compositions comprising one or more or at least two active ingredient(s), e.g., a cannabinoid, cannabinoid extract, terpene, or terpene extract. The invention includes cannabinoid formulations, including self-emulsifying formulations and micellar dispersions, as well as methods of making and using the same. Some formulations comprise a cannabinoid and surfactant. The formulations have improved dissolution, stability, absorption and/or oral bioavailability. Some of the formulations are rapid dispersing formulations.”

“The present invention provides for compositions comprising one or more or at least two active ingredient(s), e.g., a cannabinoid, cannabinoid extract, terpene, or terpene extract. The invention further provides for compositions comprising a surfactant and/or co-solvent, as well as methods of making and using the same. The compositions include self-emulsifying formulations and formulations that form micelle solution/dispersions. The compositions of the present invention are suitable for oral administration. The compositions increase drug solubilization through colloidal or micellar dispersion. The compositions may reduce the time of onset, effect of food on absorption, and potentially lower hepatic first-pass metabolism of the cannabinoid, thereby improving bioavailability.”

	Yucel et al.’s disclosure above as well as their disclosure of cannabinoid formulations EP22-EP26 (See Table 17, Claim 1 102(a)(2) rejection above) anticipate claim 32. Formulations EP22-EP26 each contain a phytocannabinoid oil (THC distillate) and a non-ionic surfactant (polysorbate 80), and per the above disclosure, are intended to lower hepatic first-pass metabolism of the cannabinoid, thereby improving bioavailability.

	Claims 34-36 recite the following:
The method of claim 32, wherein the weight ratio of phytocannabinoid content to non-ionic surfactant is from 1:10,000 to 1:5.
The method of claim 32, wherein the phytocannabinoid oil extract includes from 0.05 wt% to 100 wt% delta-9-tetra-hydro-cannabidiol.
The method of claim 32, wherein the phytocannabinoid oil includes from 30 wt% to 99 wt% delta-9-tetra-hydro-cannabidiol.


Claim 34 is rejected for the same reason as claim 1 above as being anticipated by Yucel et al.’s disclosure of formulations EP22-EP27 (see Claim 1 102(a)(2) rejection above). Claims 35 and 36 are rejected for the same reason as claims 6 and 7 respectively (see Claims 6 and 7 102(a)(2) rejections above).

Claims 46 and 47 recite the following:
The formulation of claim 1, further comprising essential oils selected from terpenes, myrcene, limonene, alpha and beta-pinene, linalool, b-caryophyllene, caryophyllene oxide, humulene, nerolidol, or phytol.
The method of claim 32, further comprising administering essential oils selected from terpenes, myrcene, limonene, alpha and beta-pinene, linalool, b-caryophyllene, caryophyllene oxide, humulene, nerolidol, or phytol.

Claims 46 and 47 are anticipated by Yucel et al.’s disclosure of formulations EP22-EP26 in Table 17 (see Claim 1 102(a)(2) rejection above). Formulations EP22-EP26 contain the following terpenes: b-caryophyllene, linalool, limonene, and a-pinene.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, and 12 recite following:
The formulation of claim 1, further comprising water.
The formulation of claim 2, wherein said formulation is a non-alcoholic formulation.
12. The formulation of claim 2, wherein said phytocannabinoid is present at a concentration of at least 0.01% by weight.

Yucel et al. disclose the following table of mixtures (Page 50, Table 17):
	
    PNG
    media_image1.png
    274
    431
    media_image1.png
    Greyscale

Yucel et al. also disclose the following (Table 16, [0406]-[0409]):

    PNG
    media_image2.png
    191
    414
    media_image2.png
    Greyscale

“The resulting solutions were stirred for 30 minutes at 80° C. Stirring was continued until CBD extract was completely soluble in the EP and PS 80 mix, forming a clear solution. This clear solution was used for dissolution studies in water by adding 45 microliters in 12 mL water (0.375%) with continuous stirring at 25° C. The resulting emulsion was stirred for 20 hours before particle size measurement. The particle size was measured using Dynamic Light Scattering instrument (Malvern Zetasizer Nano).
In this study, all CBD, EP and PS 80 ratios demonstrated high solubility. To determine how different ratios of EP and PS 80 influence the self-emulsifying properties of the mixture, dilution studies in water were performed.
The results showed formulations all formed nano- or microemulsions. Formulations containing greater than 65% PS 80 produced emulsions with average particles sizes below 500 nm and formulations containing less than 65% PS 80 produced emulsions with average particle sizes above 500 nm.
Based on the results presented in Table 16. THC extract, CBD, EP, terpenes, and PS 80 were mixed in a ratio as shown in Table 17.”

	The disclosed mixtures contained in the above Table 17 were created as a result of Yucel et al.’s testing of dispersion, dissolution, and self-emulsification properties of the contained components. One such test, as outlined above, was carried out using a dissolution test in which a cannabinoid formulation is diluted in water. It would have been obvious to one of average skill in the art to be able to create a formulation that anticipates any of claims 2, 3, or 12 by dissolving the formulations disclosed in Table 17 in water using the aforementioned method of dissolution testing.


Claims 8-11 and 14-15 recite the following:
The formulation of claim 1, wherein the phytocannabinoid oil contains less than 0.05 wt% delta-9-tetra-hydro-cannabidiol.
The formulation of claim 1, wherein the phytocannabinoid oil is devoid of delta-9-tetra-hydro-cannabidiol.
The formulation of claim 1, wherein said phytocannabinoid is present at a concentration of at least 0.01 mg/ml.
The formulation of claim 1, wherein said phytocannabinoid is present at a concentration of at least 1 mg/ml.
The formulation of claim 1, wherein the formulation is devoid of water and a phytocannabinoid compound is present at a concentration of at least 0.1 mg/ml.
The formulation of claim 1, wherein the formulation is devoid of water and a phytocannabinoid compound is present at a concentration of at least 1 mg/ml.

Yucel et al. disclose the following ([0234], [0236], [0246]):
“In one embodiment, the concentration of each cannabinoid(s), e.g., 49 THC, in a composition of the present invention is selected from: 1-5 mg/mL, 1-10 mg/mL, 1-50 mg/mL, 1-100 mg/mL, 5-50 mg/mL, 10-50 mg/mL, 10-100 mg/mL, 5-10 mg/mL, 10-15 mg/mL, 15-20 mg/mL, 20-30 mg/mL, 30-40 mg/mL, 40-50 mg/mL, 50-75 mg/mL, 75-100 mg/mL, 100-150 mg/mL, or 150-200 mg/mL. In a further embodiment, the cannabinoid(s) is selected from one or more of CBD, THC, THCA, CBDA, CBV, THCV, CBDV, CBCV, CBGV, CBN, CBC, or CBDL.”
“In one embodiment, a composition of the present invention comprises: 1-5 wt %, 5-10 wt %, more than 5 wt %, 8-15 wt %, 8-12 wt %, more than 8 wt %, 9-11 wt %, more than 10 wt %, 10-15 wt %, 15-20 wt %, 20-30 wt %, 30-40 wt %, 40-50 wt %, of a CBD or CBD extract (i.e., a cannabinoid extract comprising CBD). In one embodiment, the CBD extract comprises 50-99 wt % CBD. In another embodiment, the CBD extract comprises >99 wt % total CBD. In another embodiment, the CBD extract comprises a total amount of CBD selected from: 50-75 wt %, 50-99 wt %, 75-99 wt %, 75-95 wt %, 80-99 wt %, 85-99 wt %, 90-99 wt %, 85-95 wt %, or 90-95 wt % CBD.”
“In one embodiment, the composition comprises: 0-15% THC, 0-20% CBD, 0-50% ethyl pyruvate, 0-10% terpenes. In another embodiment, the composition comprises: 0-10% THC, 0-15% CBD, 0-50% ethyl pyruvate, 0-10% terpenes. In another embodiment, the composition comprises: 0-5% THC, 0-10% CBD, 0-40% ethyl pyruvate, 0-5% terpenes. In another embodiment, the composition comprises: 0.05-5% THC, 0.5-10% CBD, 1-40% ethyl pyruvate, 0-5% terpenes. In another embodiment, the composition comprises: 0.05-1% THC, 2.5-10% CBD, 1-40% ethyl pyruvate, 0-5% terpenes. In another embodiment, the composition comprises: 0.1-0.5% THC, 4-7.5% CBD, 1.0-10 or 10-30% ethyl pyruvate, 1-2.5% terpenes. In another embodiment, said composition comprises 50-90% polysorbate 80. In another embodiment, said composition comprises 0-5% sweetener, e.g., sucralose.”
	
The above disclosure by Yucel et al. details embodiments in which cannabinoids are present at a concentration selected from: “1-5 mg/mL, 1-10 mg/mL, 1-50 mg/mL, 1-100 mg/mL, 5-50 mg/mL, 10-50 mg/mL, 10-100 mg/mL, 5-10 mg/mL, 10-15 mg/mL, 15-20 mg/mL, 20-30 mg/mL, 30-40 mg/mL, 40-50 mg/mL, 50-75 mg/mL, 75-100 mg/mL, 100-150 mg/mL, or 150-200 mg/mL”, and contain a CBD extract that comprises >99 wt% CBD. It would have been obvious for one of ordinary skill in the art to modify any of formulations EP22-EP26 (See Table 17, Claim 1 102(a)(2) rejection above) such that the selected cannabinoid would be CBD sourced from a CBD extract (phytocannabinoid oil), be devoid of THC, and contain a concentration of at least 0.01, 0.1. or 1 mg/ml cannabinoid. As the existing compositions EP22-EP26 are already devoid of water, as evidenced by Table 17, the modification would not alter this existing property. It is well known in the art that THC has psychoactive activity not found in CBD, this difference in psychoactive activity would provide reasonable motivation for one skilled in the art to make the aforementioned modification.

	Claim 13 recites the following:
The formulation of claim 1, wherein the phytocannabinoid oil comprises hemp oil.

Yucel discloses the following ([0121]):
“In one embodiment, the active ingredient is an extract from a cannabis plant (“cannabis extract”). Cannabis plants belong to the family Cannabaceae, preferably Cannabis sativa, Cannabis indica, or Cannabis hybrid. The cannabis extract may comprise one or more cannabinoids, or terpenes or other actives. In another embodiment, the cannabis extract comprises a cannabinoid, i.e., a “cannabinoid extract”. In another embodiment, the terpene is in the form of an extract from a cannabis or other plant comprising a terpene, i.e., a “terpene extract”. In a further embodiment, the cannabis, cannabinoid, or terpene extract is from a cannabis plant selected from Cannabis sativa, Cannabis indica, or Cannabis hybrid. In one embodiment, the cannabis, cannabinoid or terpene extract is an extract of Cannabis sativa. In another embodiment, the cannabis, cannabinoid or terpene extract is an extract of Cannabis indica. In another embodiment, the cannabis, cannabinoid or terpene extract is an extract of Cannabis hybrid. In another embodiment, the cannabis, cannabinoid or terpene extract is a distillate. In a further embodiment, the cannabinoid distillate is the product of short path distillation of a cannabinoid extract. In a further embodiment, the cannabinoid or terpene is synthetic.”

	Per Yucel et al.’s disclosure of formulations EP22-EP26 (see claim 1 102(a)(2) rejection above) and the above disclosure, it would have been obvious for one of ordinary skill in the art to be able to substitute the THC distillate or CBD in any of formulations EP22-EP26 with hemp oil. Yucel et al.’s disclose that an active ingredient that is an extract from a cannabis plant (“cannabis extract”), cannabis sativa. It is well known within the art that hemp is a cannabis sativa cultivar, therefore be included in Yucel et al.’s disclosure of a “cannabis extract” as an active ingredient.

Claims 17 and 18 recite the following:
The formulation of claim 1, wherein the formulation is devoid of water and comprises from about 1 mg to about 75 mg of a phytocannabinoid compound
The formulation of claim 1, wherein the formulation comprises at least about 10 mg of a phytocannabinoid compound.

Yucel et al. disclose formulations EP22-EP26 in Table 17 (See claim 1 102(a)(2) rejection above). Components of the disclosed formulations are provided in wt%. While Yucel et al. do not explicitly state scalability of the disclosed formulations, it would have been obvious to one of ordinary skill in the art to apply the wt% compositions disclosed to a formulation volume such that the cannabinoid compounds (THC and CBD) would be present in a total amount between 1mg – 75mg or greater than 10mg.

Claims 19-21 recite the following:
The formulation of claim 1, wherein said non-ionic surfactant comprises a member selected from group consisting of a non-ionic water soluble mono-, di-, or tri- glyceride; non-ionic water soluble mono- or di- fatty acid ester of polyethyelene glycol; non-ionic watersoluble sorbitan fatty acid ester; polyglycolyzed glyceride; non-ionic water soluble triblock copolymers; or a derivative thereof.
The formulation of claim 1, wherein said non-ionic surfactant is a non-ionic water soluble mono-, di-, or tri- glyceride.
The formulation of claim 1, wherein said non-ionic surfactant is a polyoxyl castor oil.	

Applicant’s specification discloses the following (Specification, lines 4-5, 10-18):
“Useful non-ionic surfactants can comprise non-ionic water soluble mono-, di-, and tri- glycerides”
“Examples of non-ionic water soluble mono-, di-, and tri- glycerides can include propylene glycol dicarpylate/dicaprate (e.g. MIGLYOL 840), medium chain mono- and diglycerides (e.g. CAPMUL and IMWITOR 72), medium-chain triglycerides (e.g. caprylic and capric triglycerides such as LAVRAFAC, MIGLYOL 810 or 812, CRODAMOL GTCC-PN, and SOFTISON 378), long chain monoglycerides (e.g. glyceryl monooleates such as PECEOL, and glyceryl monolinoleates such as MAISINE), polyoxyl castor oil (e.g. macrogolglycerol ricinoleate, macrogol glycerol hydroxystearate, macrogol cetostearyl ether), and derivatives thereof.”

Yucel et al. disclose the following ([0168]):
“In another embodiment, the composition comprises CBD, ethyl pyruvate, optionally THC, optionally at least one terpene, and polysorbate 80. and/or polyethylene glycol (PEG) 40 hydrogenated castor oil. In one embodiment, the composition further comprises THC and/or one or more terpene. In another embodiment, the terpene in selected from any one, two, three, four, five, or all six of the terpenes selected from the group consisting of: myrcene, beta-caryophyllene, linalool, limonene, alpha-pinene, and eucalyptol. In a further embodiment, the composition comprises one, two, three, four, or all five terpenes selected from the group consisting of beta-caryophyllene, linalool, limonene, alpha-pinene, and eucalyptol. In a further embodiment, the composition consists of CBD, ethyl pyruvate, THC, one or more terpene, and polysorbate 80 and/or polyethylene glycol (PEG) 40 hydrogenated castor oil. In one embodiment, the composition comprises a cannabinoid extract or terpene extract. In a further embodiment, the composition comprises CBD, ethyl pyruvate, THC, one or more terpene, polysorbate 80 and/or polyethylene glycol (PEG) 40 hydrogenated castor oil, and a MCT and/or LCT. In one embodiment, the composition comprises a cannabinoid extract or terpene extract. In a further embodiment, the composition comprises CBD, ethyl pyruvate, THC, one or more terpene, polysorbate 80 and/or polyethylene glycol (PEG) 40 hydrogenated castor oil, and an MCT. In one embodiment, the composition comprises a cannabinoid extract and/or terpene extract.”

	With regards to claims 19-21, Yucel et al. disclose an embodiment in which polysorbate 80 can be substituted with PEG 40 hydrogenated castor oil (polyoxyl 40 castor oil). Given the disclosure by Yucel et al. it would have been obvious to one of ordinary skill in the art to apply this substitution to any of formulations EP22-EP26 also disclosed by Yucel et al. (Table 17, see claim 1 102(a)(2) rejection above). Per Applicant’s specification, both polysorbate 80 and polyoxyl castor oil are “useful non-ionic surfactants”, and as such, would share similar properties sufficient for a substitution.

	
	
Claim 29 recites the following:
The formulation of claim 1, further comprising a liquid polyethylene glycol, propylene glycol, or d-a-tocopheryl polyethyleneglycol succinate.

Yucel et al. disclose the following ([0127]):
“In some embodiments, the surfactant is selected from: PEG 15 hydroxystearate (Solutol HS15), polyoxyl-10-Oleyl Ether (BRIJ® 97), polyethylene glycol 25 hydrogenated castor oil, polyethylene glycol (PEG) 40 hydrogenated castor oil (Kolliphor RH40, Cremophor RH40), polyethylene-polypropylene glycol (poloxamer 124), PEG 8 caprylic/capric glycerides (Labrasol), PEG 300 oleic glycerides (Labrafil M 1944), diethylene glycol monoethyl ether (Transcutol), lauroyl macrogol 32 glycerides (GELUCIRE® 44/14), polyethylene glycol 400 (PEG 400), propylene glycol laurate (Lauroglycol FCC), D-α-Tocopherol polyethylene glycol 1000 succinate (TPGS), polyethylene-polypropylene glycol (poloxamer 188), polyethylene-polypropylene glycol (poloxamer 407), polyvinyl pyrrolidone (e.g., Mw 28-34 kDa, Mw 44-54 kDa (e.g., Kollidon 30), or 1-1.5M kDa (e.g., Kollidon 90), Iota Carrageenan, Xanthan gum, locust Bean gum, Kelcogel LT100, acacia gum, guar gum, gamma-Cyclodextrin, Tracacanth gum, hydroxypropyl methylcellulose (HPMC), carboxymethyl cellulose (CMC), microcrystalline cellulose (MCC), lecithin, polyethylene-polypropylene glycol (poloxamer 124), polyethylene glycol sorbitan monolaurate (polysorbate 20, TWEEN 20), polyethylene glycol sorbitan monopalmitate (polysorbate 40, TWEEN 40), polyethylene glycol sorbitan monostearate (polysorbate 60, TWEEN 60), polyethylene glycol sorbitan tristearate (polysorbate 65, TWEEN 65), polyethylene glycol sorbitan monooleate (polysorbate 80, TWEEN 80), polyethylene glycol sorbitan trioleate (polysorbate 85, TWEEN 85), polyethylene glycol sorbitan hexaoleate, polyethylene glycol sorbitan tetraoleate, sorbitan monolaurate (Span 20), sorbitan monopalmitate (Span 40), sorbitan monostearate (Span 60), sorbitan tristearate (Span 65), sorbitane monooleate (Span 80), sorbitan trioleate (Span 85), sucrose laurate, sucrose palmitate, sucrose stearate, gamma-cyclodextrin, beta-cyclodextrin (e.g., CAPTISOL) pectin, whey protein, caseinates, quillaia/quillaj a saponins, quillaia extract, PEG 8 stearate, PEG 40 stearate, or a combination thereof.”

	Yucel et al. disclose cannabinoid formulations EP22-EP26 (see Table 17, claim 1 102(a)(2) rejection above), each of which contain polysorbate 80. Yucel et al., in the above disclosure, provide a group of surfactants for potential use in an embodiment of their invention. Per the above disclosure, it would have been obvious to a person of ordinary skill in the art to be able to substitute the polysorbate 80 in any of formulations EP22-EP26 with any of the above disclosed liquid polyethylene glycols (i.e. PEG400), propylene glycols (i.e. Polaxamer), or D-α-Tocopherol polyethylene glycol 1000 succinate as they have similar functions as surfactants.

	Claim 30 recites the following:
The formulation of claim 1, further comprising a second oil that is not a phytocannabinoid oil.

Per Yucel et al’s disclosure of cannabinoid formulations EP22-EP26 (see Table 17, claim 1 102(a)(2) rejection above) and surfactants (see claim 29 103 rejection above), it would have been obvious for one of ordinary skill in the art to be able to substitute the polysorbate 80 in any of formulations EP22-EP26 with polyethylene glycol (PEG) 40 hydrogenated castor oil (Kolliphor RH40, Cremophor RH40). Kolliphor RH40 is a castor oil derivative (not a phytocannabinoid oil) and per Applicant’s own disclosure, a useful non-ionic surfactant (specification page 10, line 26).

	Claim 33 recites the following:
The method of claim 32, wherein the phytocannabinoid compound of the phytocannabinoid oil extract is selected from the group consisting of cannabidiol (CBD), cannabinol (CBN), cannabichromene (CBC), cannabichromenic acid (CBCA), cannabidiolic acid (CBDA), cannabidivarin (CBDV), cannabigerol (CBG), cannabigerolic acid (CBGA), cannabigerivarin (CBGV), esters thereof, salts thereof, metabolites thereof, prodrugs thereof, and mixtures thereof.

	Yucel et al. disclose the following ([0229], [0236]):

“In a preferred embodiment, the cannabinoid is selected from the group consisting of THC, CBD, THCA, CBDA, CBV, THCV, CBDV, CBCV, CBGV, CBN, CBC, and CBDL. In another embodiment, the cannabinoid is selected from the group consisting of THC, CBD, THCA, and CBDA. In another embodiment, the cannabinoid is THC or CBD. In another embodiment, the THC is Δ9-THC or Δ8-THC.”

“In one embodiment, a composition of the present invention comprises: 1-5 wt %, 5-10 wt %, more than 5 wt %, 8-15 wt %, 8-12 wt %, more than 8 wt %, 9-11 wt %, more than 10 wt %, 10-15 wt %, 15-20 wt %, 20-30 wt %, 30-40 wt %, 40-50 wt %, of a CBD or CBD extract (i.e., a cannabinoid extract comprising CBD). In one embodiment, the CBD extract comprises 50-99 wt % CBD. In another embodiment, the CBD extract comprises >99 wt % total CBD. In another embodiment, the CBD extract comprises a total amount of CBD selected from: 50-75 wt %, 50-99 wt %, 75-99 wt %, 75-95 wt %, 80-99 wt %, 85-99 wt %, 90-99 wt %, 85-95 wt %, or 90-95 wt % CBD.”

Per the above disclosure by Yucel et al. it would have been obvious to one of ordinary skill in the art to substitute the THC distillate and CBD contained in formulations EP22-EP26 with a cannabinoid extract containing any of the following: THC, CBD, THCA, CBDA, CBV, THCV, CBDV, CBCV, CBGV, CBN, CBC, and CBDL as all of the aforementioned are cannabinoids and are structurally and functionally similar and would be expected to have similar properties.

	Claims 37 and 38 recite the following:
The method of claim 32, wherein the phytocannabinoid oil contains less than 0.05 wt% delta-9-tetra-hydro-cannabidiol.
The method of claim 32, wherein the phytocannabinoid oil is devoid of delta-9-tetra-hydro-cannabidiol.

Claims 37 and 38 are rejected for the same reason as claims 8 and 9 respectively (see Claims 8 and 9 103 rejections above).

	Claim 39 recites the following:
The method of claim 32, wherein the formulation includes at least 50 wt% water, and the phytocannabinoid oil extract is solubilized or finely dispersed in the water to form a clear solution.

Yucel et al. disclose the following ([0404]-[0409]):
“Compositions Comprising a Cannabinoid and Ethyl Pyruvate: CBD extract, Ethyl Pyruvate (EP), and Polysorbate 80 (PS 80) were mixed in a ratio as shown in Table 16 in 20 mL scintillation vials. The resulting solutions were stirred for 30 minutes at 80° C. Stirring was continued until CBD extract was completely soluble in the EP and PS 80 mix, forming a clear solution. This clear solution was used for dissolution studies in water by adding 45 microliters in 12 mL water (0.375%) with continuous stirring at 25° C. The resulting emulsion was stirred for 20 hours before particle size measurement. The particle size was measured using Dynamic Light Scattering instrument (Malvern Zetasizer Nano). In this study, all CBD, EP and PS 80 ratios demonstrated high solubility. To determine how different ratios of EP and PS 80 influence the self-emulsifying properties of the mixture, dilution studies in water were performed. The results showed formulations all formed nano- or microemulsions. Formulations containing greater than 65% PS 80 produced emulsions with average particles sizes below 500 nm and formulations containing less than 65% PS 80 produced emulsions with average particle sizes above 500 nm. Based on the results presented in Table 16. THC extract, CBD, EP, terpenes, and PS 80 were mixed in a ratio as shown in Table 17.


    PNG
    media_image3.png
    190
    407
    media_image3.png
    Greyscale


	Per the above disclosure, Yucel et al.’s cannabinoid formulations EP22-EP26 (see Claim 1 102(a)(2) rejection and Table 17 above) were created based on solubility tests carried out using CBD extract, ethyl pyruvate, and polysorbate 80 in which mixtures of the aforementioned components were added to water in order to create formulations of concentration 0.375% (99.625% water). Based on the solubility tests disclosed by Yucel et al., it would have been obvious to any person of ordinary skill in the art to be able to combine any of formulations EP22-EP26 with water in the same manner as the above disclosure to create a formulation that is >50% water content. In addition, formulations EP22 and EP23 have ratios of ethyl pyruvate to polysorbate 80 that correspond to EP3 while formulations EP24-EP26 have ratios that correspond to EP2. These corresponding ratios would give reasonable motivation to believe that the Table 17 formulations, when dissolved in water would provide average particle sizes similar to their counterparts in Table 16 (100-500 nm). As particles from 100-500 nm cannot be seen by the naked eye, there would be motivation to believe that they would result in clear solutions.

	Claims 40-41 recite the following:
The method of claim 32, wherein the formulation is contained within a soft gelatin capsule.
The method of claim 32, wherein the formulation is in a form of a solid consumable.

	Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yucel et al., U.S. Patent Publication No, 2020/0246404 A1 in view of Garti et al., U.S. Patent Publication No, US 20190314326 A1. Garti et al. disclose the following (Table 1-1, [0237]):

    PNG
    media_image4.png
    453
    491
    media_image4.png
    Greyscale


“To permit another form of oral administration, 5CS formulation was encapsulated in soft gel capsules. The soft gels were found to be intact after long storage without showing any leakage or damage to the coating, resulting in no weight loss or humidity in the bottle.”

	Yucel et al. disclose formulations EP22-26 (Table 17, see claim 1 102(a)(2) rejection above), however does not teach the use of soft gelatin capsules. Garti et al. disclose cannabinoid containing formulations 5CS and 5CS(1)-(6) and teach the use of soft gel capsules for encapsulation of a liquid formulation. As the formulations disclosed by Yucel et al. and Garti et al. are compositionally and materially similar, it would have been obvious for one skilled in the art to be able to apply Garti et al.’s disclosure of using soft gel capsules to any of Yucel’s formulations EP22-EP26 to facilitate a route of oral administration.

Claim 42 recites the following:
The method of claim 32, wherein the formulation is in a form of a topical or injectable formulation.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Yucel et al., U.S. Patent Publication No, 2020/0246404 A1 in view of Heller, U.S. Patent Publication No, US 20200054702 A1. Heller discloses the following ([0394]):
“Topical dosage forms can be made with the encapsulated cannabinoid powder. The polymer matrix/agglomeration is to be dissolved in an aqueous solution to liberate the encapsulated cannabinoids. This can be done prior to formulation of the topical or can occur naturally in an aqueous based topical. The liberated encapsulated cannabinoids can be of sufficiently small size to penetrate the epidermis and create an effective treatment. For example, the encapsulated cannabinoids can have a particle size of less than 1000 nm once dissociated from the polymer matrix/agglomeration, or less than 500 nm, or less than 300 nm. Topical dosage forms include: patches, gels, ointments, creams, balms, lotions, salves, chapstick, soap, moisturizer, conditioner, shampoo, cosmetics, etc.”

	Heller discloses a method in which a cannabinoid powder is dissolved into an aqueous solution and subsequently formulated into a topical with effective treatment ability due to particle sizes ranging from 1000nm to less than 300nm. Yucel et al. disclose cannabinoid formulations EP22-EP26 (see Claim 1 102(a)(2) rejection, Table 17), but do not teach the use of the formulations in the form of a topical or injectable. While the formulations disclosed by Yucel et al. are not cannabinoid powders, Yucel et al. disclose that the formulations were created based on the dissolution experiments, which can be seen in Table 16. Per the disclosure in Table 16, EP22-EP26 would have an average particle size of <500nm when dissolved in water. Per the dissolution experiments disclosed by Yucel et al., it would have been obvious for any person of ordinary skill in the art to apply Heller’s method of formulating a topical using an aqueous solution of containing cannabinoids.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-31 and 46 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of prior U.S. Patent No. US-9907823-B1. This is a statutory double patenting rejection.
Claims 32-42 and 47 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 37-43 of prior U.S. Patent No. US-9907823-B1. This is a statutory double patenting rejection.
Claims 43-45 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-16 of prior U.S. Patent No. US-10328111-B2. This is a statutory double patenting rejection.

Conclusion
Claims 1-47 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC TRAN whose telephone number is (571)272-7854. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC TRAN/           Examiner, Art Unit 4171   

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629